Citation Nr: 0518848	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for shell fragment wound 
residuals of the right thigh, with numbness, paresthesias, 
and degenerative joint disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  Further, the record indicates he had additional 
military service in the 1950s.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which confirmed and continued the assigned 20 
percent rating for the veteran's service-connected shell 
fragment wound residuals.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in June 2005, a transcript 
of which is of record.

For good cause shown, the veteran's case has been advanced on 
the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects the veteran sustained a through and 
through, penetrating shell fragment wound to the right thigh 
while on active duty.

3.  The service-connected shell fragment wound residuals of 
the right thigh are not manifest by severe impairment of 
Muscle Group XV.

4.  The veteran has degenerative joint disease of the right 
knee which the RO has acknowledged as being a shell fragment 
wound residual, and which is manifested by painful motion.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent based 
upon muscle impairment of the right thigh are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Code 5315 
(2004).

2.  The criteria for a separate rating of 10 percent for 
degenerative joint disease of the right knee are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in June 2003, which was clearly before 
the July 2003 rating decision which is the subject of this 
appeal.  This correspondence informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  Similar 
correspondence was sent by the RO in July 2004.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the March 2004 Statement of the 
Case (SOC), and the July 2004 Supplemental Statement of the 
Case (SSOC), all of which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the June 2005 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he was accorded an examination in 
conjunction with this case in July 2003.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's service medical records reflect 
that he was wounded in action in November 1944 from a shell 
fragment wound (mortar) to the right thigh.  The wound was 
described as penetrating and severe.  In December 1944, he 
underwent secondary closure of the wound and aspiration of 
subcutaneous hematoma.  On his April 1946 separation 
examination, it was noted that he incurred a shrapnel wound 
of the right leg in 1944, that he had a 1/2 x 1 inch scar above 
the right knee due to the shrapnel wound, non-adherent, with 
numbness below the scar.  He was also found to have slight 
paresthesias at the site of the injuries.

Service connection was subsequently established for residuals 
of a shell fragment wound, right thigh, with numbness and 
paresthesias, by a February 1948 rating decision.  A 20 
percent rating was assigned pursuant to Diagnostic Code 5315 
for moderately severe disability of Muscle Group XV, 
effective May 25, 1946.

As mentioned in the Introduction, the veteran appears to have 
had additional military service in the 1950s.  For example, 
he underwent a service examination for active duty purposes 
in September 1950.  At this examination, he reported a 
history of painful and insufficient movement of the right 
knee, and it was noted he had a history of shrapnel wound in 
the right thigh approximately 2 inches above the thigh.  This 
wound was found to be well-healed, with no loss of quadriceps 
muscle on the side that was noticeable.  He was found to have 
a small tissue mass in the right popliteal space which 
reduced when he lied down.  Overall, he was found to meet the 
requirements for service.  Further, it was noted that X-rays 
taken in conjunction with this examination showed no bone 
deformity.  However, the X-ray report did note slight 
narrowing of the medial portion of the right knee joint.

On a subsequent September 1953 service examination, it was 
noted that the veteran had 2 residual scars from shell 
fragment wound, 2 inches above the right knee, one of which 
was anterior and the other on the medial side.

At a March 1962 VA medical examination, it was noted that the 
veteran received a soft tissue gunshot wound, penetrating, 
through and through to the right thigh above the knee in 
1944.  He disclaimed bone involvement.  Although the wound 
healed, he reported having had trouble ever since.  For 
example, he reported swelling and pointed to the popliteal 
space, and that it occurred after standing for 8 hours.  He 
also complained of disturbance in sensation over the anterior 
aspect of his right leg, as well as stiffness and tiredness 
in the muscles of the thigh and leg and in the knee joint.  

On examination, it was noted that he walked without a limp.  
The right thigh presented a scar about 6 cm above the 
patellae, horizontal, with the scar being 7cm long, 1/2 cm 
wide, healed, somewhat depressed, non-tender, and was noted 
as being the penetrating wound.  On the same level of this 
scar was another scar on the medial aspect of the right 
thigh, healed, non-tender, measuring 3 x 1 cm, somewhat 
depressed, and was noted to be the exit wound of the 
shrapnel.  The thighs and legs presented no muscle atrophy, 
and the knees were equal in circumference.  In addition, he 
squatted to the fullest extent, and rose from the squatting 
position without difficulty.  There was no limitation of 
motion in the right knee joint nor in the ankle nor in the 
foot.  However, there was paresthesias in the anterior aspect 
of the right leg from just below the knee to the lower 1/3rd.  
Further, there was a disturbance in sensation to pressure, to 
pin prick, and to touch.  Nevertheless, the posterior aspect 
of the leg was uninvolved.

A rating decision promulgated later in March 1962 confirmed 
and continued the 20 percent rating for the veteran's shell 
fragment wound residuals.

The veteran initiated his current increased rating claim in 
October 2001.  Various medical records were subsequently 
added to the file which cover a period from 2001 to 2003, 
which primarily show treatment for conditions other than the 
service-connected shell fragment wound residuals of the right 
thigh.  However, his medical history was noted as being 
significant, in part, for right lower extremity pain, status-
post shrapnel, and right knee pain.  There are also 
references to intermittent claudication of the right lower 
extremity, particularly when he played tennis.  

In July 2003, the veteran underwent a VA muscles examination 
which summarized the history of his in-service shell fragment 
wound.  Regarding his current symptomatology, he reported 
that his right knee swelled, and that he had lost some motion 
with pain in the right leg and up to his hip.  He reported 
that this had hampered his tennis playing, and that it 
bothered him when he walked up hill with hurting.  He did not 
take any pain medication.  It was noted that he had flare-ups 
with excessive exercise, which resulted in 10 percent 
additional functional impairment.  The muscles injured were 
noted as being the adductor longus, adductor brevis, adductor 
magnus, and the gracilis.  There were no associated injuries, 
and the bone was not injured.  He did have symptoms of muscle 
pain, and activity was limited by fatigue and inability to 
move the joint to a portion of its degree, interfering with 
tennis playing.  There were no tumors of the muscle.  

On examination, it was noted that there was a 2 cm wound of 
entrance right anterior knee, and a wound of exit 2 cm 
posteriorly.  It was 7 cm.  Tissue loss comparison was not 
determinable.  It was reiterated that the muscles injured 
were the adductor longus, adductor brevis, adductor magnus, 
and the gracilis.  Scar formation was noted as being 2.5 cm 
and 7 cm posteriorly.  Further, there was a mass in the right 
popliteal space, approximately 3 cm in diameter, which felt 
cystic.  There were no adhesions, tendon damage, or muscle 
herniation.  Moreover, muscle strength was found to be good.  
However, there was probably joint damage.  Nevertheless, it 
was stated that the muscle group could move the joint through 
normal range, and that the muscle group could move the joint 
independently and evenly.  Muscle contraction was felt, and 
it was noted that the veteran had good use of this joint.  
Range of motion of the right knee was to 114 degrees of 
flexion, with 140 degrees being normal, and to zero degrees 
of extension, which was normal.  There was no additional 
functional limitation by pain.

X-rays taken in conjunction with this examination showed 
"milder" degenerative arthritis of both knee joints.

Based on the foregoing, the examiner diagnosed shrapnel wound 
of the right knee injuring the muscles of adduction, with 
mild loss of function due to pain.  The examiner also noted 
that the X-ray report showed degenerative arthritis.

At his June 2005 Board hearing, the described the in-service 
treatment he received for his shell fragment wound, that he 
returned to combat duty after this treatment, and that he 
would experience right leg numbness.  Regarding his current 
symptomatology, he testified that his primary problem was his 
right knee.  He indicated that he experienced pain and 
instability of the right knee.  However, he testified that 
his knee had never caused him to fall.  Further, he testified 
that a doctor had informed him that he wanted to do surgery 
on his knee at one point, because X-ray showed arthritis 
which the doctor attributed to improper care after the shell 
fragment wound.  In addition, he indicated that his lower leg 
would get cold at times.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected shell fragment wound 
residuals of the right thigh with numbness, paresthesias, and 
degenerative joint disease has been evaluated pursuant to 
Diagnostic Code 5315, which provides evaluations for 
disability of Muscle Group XV.  The function of these muscles 
are as follows: adduction of hip, flexion of the hip, and 
flexion of knee.  The muscles include the adductor longus, 
adductor brevis, adductor magnus, and gracilis.  Under this 
Code, a slight disability warrants a noncompensable (zero 
percent) rating, a moderate disability warrants a 10 percent 
rating, a moderately severe disability warrants a 20 percent 
rating, and a severe disability warrants a 30 percent rating.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).


Analysis.  In the instant case, the Board finds that the 
veteran's service-connected shell fragment wound residuals of 
the right thigh do not meet or nearly approximate the 
criteria for a rating in excess of 20 based upon impairment 
of Muscle Group XV, but that he is entitled to a separate 
compensable rating of 10 percent for his degenerative joint 
disease of the right knee.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The record reflects the veteran sustained a through and 
through, penetrating shell fragment wound to the right thigh 
while on active duty.  Further, the record does indicate he 
has consistent complaints of the cardinal signs or symptoms 
of muscle disability as defined by 38 C.F.R. § 4.56(d).  For 
example, on the July 2003 VA examination it was noted that he 
did have symptoms of muscle pain, and activity was limited by 
fatigue and inability to move the joint to a portion of its 
degree, interfering with tennis playing.  However, the 
preponderance of the competent medical evidence is against a 
finding that this impairment is of such severity as to 
constitute a severe injury to Muscle Group XV.  

Specifically, the September 1950 service examination found 
that the wound was well-healed, with no loss of quadriceps 
muscle on the side that was noticeable, and that he was fit 
for active duty.  In addition, there was no muscle atrophy of 
the legs or thighs on the March 1962 examination.  More 
importantly, the recent July 2003 VA examination found that 
there were no adhesions, tendon damage, or muscle herniation; 
muscle strength was found to be good; and it was determined 
that the muscle group could move the joint through normal 
range, and that the muscle group could move the joint 
independently and evenly.  Further, the July 2003 VA examiner 
specifically stated that there was only mild loss of function 
due to pain.  The record also reflects that the veteran does 
not use a cane or other assistive devices.  Consequently, the 
Board concludes that the residual muscle impairment is 
adequately evaluated by the current 20 percent rating in that 
it reflects moderately severe impairment.

The Board also notes that there is no evidence of a 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or slough of soft 
parts, intermuscular binding and scarring.  There is no 
evidence of any such impairment in the service medical 
records.  Moreover, the post-service medical records have 
consistently stated that there was no bone involvement.  For 
example, the September 1950 service examination report noted 
that X-rays taken in conjunction with this examination showed 
no bone deformity.  The veteran disclaimed bone involvement 
on the March 1962 VA examination.  In addition, the July 2003 
VA examination noted that there were no associated injuries, 
and the bone was not injured.  

The Board further notes that there are no objective medical 
findings indicative of ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile attack.  
As already stated, the July 2003 VA examination found that 
there were no adhesions, tendon damage, or muscle herniation.  
Moreover, the residual scars have consistently been described 
as nontender and healed, even if they are somewhat depressed.

As an additional matter, the Board notes that there are no 
objective medical findings such as X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
right thigh shell fragment wound residuals based upon muscle 
impairment.  

However, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

Taking into consideration these guidelines for separate 
ratings, the Board notes that while the veteran does have 
residual scarring from the shell fragment wound, his scars 
have been consistently noted as being healed and nontender.  
There is also no objective medical evidence which indicates 
that the scars, in and of themselves, result in limitation of 
motion of the part affected.  In fact, the medical evidence 
tends to indicate that any such limitation is due to the 
underlying muscle injury, as well as the degenerative joint 
disease of the right knee.  Further, the scars do not cover 
an area or areas exceeding 6 square inches (39 sq. cm.).  As 
such, the medical evidence does not support a finding that 
the residual scars meet or nearly approximate the criteria 
for a compensable rating pursuant to the schedular criteria 
found at 38 C.F.R. § 4.118.

The Board also notes that a thorough review of the competent 
medical evidence does not contain any findings indicative of 
neurologic impairment attributable to the service-connected 
shell fragment wound residuals.

The Board does find, however, that the record supports a 
separate compensable rating of 10 percent for degenerative 
joint disease of the right knee.  Beginning with the July 
2003 rating decision that is the subject of this appeal, the 
RO included degenerative joint disease as part of the 
service-connected residuals.  As such, consideration of a 
separate rating must be made.  In this regard, the Board 
notes that the prior decisions awarding and confirming the 20 
percent rating for veteran's muscle injury did not consider 
limitation of motion as a factor in the evaluation assigned, 
as no limitation of motion was noted during his 1946 
separation examination, and he had no limitation of motion 
during his 1962 VA examination.  

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  However, the 
10 and 20 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Id.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Here, the July 2003 VA examination confirms that the veteran 
has painful motion of the right knee.  Nevertheless, he was 
found to have normal extension to zero degrees.  Further, he 
had flexion to 114 degrees, and that he would only have an 
additional functional impairment of 10 percent during flare-
ups.  Thus, flexion is not limited to 60 degrees or less, 
even when taking into consideration his complaints of right 
knee pain.  However, as there is painful motion of a major 
joint (the right knee), it does appear that a compensable 
rating of 10 percent under Diagnostic Code 5003 is warranted.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds he is entitled to a separate, compensable 
rating of no more than 10 percent for degenerative joint 
disease of the right knee.





ORDER

Entitlement to a rating in excess of 20 percent for shell 
fragment wound residuals of the right thigh based upon muscle 
impairment of Muscle Group XV is denied.

Entitlement to a separate rating of 10 percent for 
degenerative joint disease of the right knee is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


